Citation Nr: 1439172	
Decision Date: 09/03/14    Archive Date: 09/09/14

DOCKET NO.  09-03 575S	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Chicago, Illinois


THE ISSUE

Entitlement to a rating in excess of 20 percent for a right knee disability.  


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

A. VanValkenburg, Associate Counsel


INTRODUCTION

The Veteran served on active duty from March 1987 to December 1991.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from the August 2006 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Chicago, Illinois, which, inter alia, assigned the Veteran with a 100 percent disability rating for his right knee based on convalescence effective May 19, 2006 and a 20 percent disability rating for his right knee disability effective July 1, 2006.  

In September 2012, the Board remanded this matter for further development which has been completed, and the case has been returned to the Board for appellate consideration. 

The Board has not only reviewed the Veteran's physical claims file but also the electronic records maintained in the Virtual VA and VBMS systems to ensure complete review of the evidence of record.


FINDING OF FACT

Throughout the appeal period the Veteran's degenerative joint disease of the right knee has manifested by flexion limited to at worst 120 degrees with pain and extension to 0 degrees; there is no objective evidence of ankylosis, or frequent episodes of locking or effusion. 


CONCLUSION OF LAW

The criteria for a disability rating in excess of 20 percent for a right knee condition have not been met.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. §§ 4.7 , 4.10, 4.40, 4.45, 4.59, 4.71a, Diagnostic Code 5024 (2013).



REASONS AND BASES FOR FINDING AND CONCLUSION

Stegall Considerations

As noted above, the Board remanded this matter for further development in September 2012.  The Board specifically instructed the Appeals Management Center (AMC)/RO to provide the Veteran with an examination to determine the current severity of his service-connected right knee disability, and to readjudicate the claim.  Subsequently, the Veteran was afforded an examination in November 2012, and his claim was readjudicated in a January 2013 supplemental statement of the case.  Thus, there is compliance with the Board's remand instructions.  See Stegall v. West, 11 Vet. App. 268, 271 (1998) (noting that where the remand orders of the Board are not complied with, the Board errs as a matter of law when it fails to ensure compliance).

Duty to Notify and Assist

In correspondence dated October 2008 and September 2012 the RO satisfied its duty to notify the Veteran under 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b).  Specifically, the RO notified the Veteran of information and evidence necessary to substantiate the claim; information and evidence that VA would seek to provide; and information and evidence that the Veteran was expected to provide.  The October 2008 letter informed the Veteran that in order to establish a higher rating for his right knee disorder, the evidence would need to show that his disorder had increased in severity.  He was informed of the type of evidence that could be submitted to support his increased rating claim.  The letter also notified the Veteran of the process by which initial disability ratings and effective dates are established as set forth in Dingess v. Nicholson, 19 Vet. App. 473 (2006). 

VA has done everything reasonably possible to assist the Veteran with respect to his claim for benefits in accordance with 38 U.S.C.A. § 5103A and 38 C.F.R. 
§ 3.159(c).  All identified and available treatment records have been secured.  As the Board will discuss in detail in the analysis below, the Veteran was provided with multiple VA examinations during the appeal period.  A review of the most recent VA examination report reflects that the examiners reviewed the Veteran's past medical history, recorded his current complaints, conducted appropriate evaluations of the Veteran, rendered appropriate diagnoses and opinions consistent with the remainder of the evidence of record, and provided sufficient information to evaluate the right knee disorder.  Additionally, the Veteran has not stated nor is there evidence indicating that there has been a material change in the severity of his right knee disorder since he was last examined in November 2012.  See 38 C.F.R. 
§ 3.327(a).  The duty to assist does not require that a claim be remanded solely because of the passage of time since an otherwise adequate VA examination was conducted. See VAOPGCPREC 11-95 (April 7, 1995).  Therefore, the Board concludes that the examination reports of record are adequate for purposes of rendering a decision in the instant appeal.  See 38 CF.R. § 4.2; see also Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).  Accordingly, the Board finds that VA's duty to assist with respect to obtaining a VA examination or opinion has been met.  38 C.F.R. § 3.159(c) (4); Barr, 21 Vet. App. at 312.

Also, as noted above, the Veteran presented testimony in a hearing before the undersigned.  In this regard, in Bryant v. Shinseki, 23 Vet. App. 488 (2010), the United States Court of Appeals for Veterans Claims (Court) held that 38 C.F.R. 
§ 3.103(c)(2) requires that the RO official or Veterans Law Judge who conducts a hearing fulfill two duties to comply with this regulation.  These duties consist of: (1) fully explaining the issues and (2) suggesting the submission of evidence that may have been overlooked.  This was done during the April 2011 hearing before the Board.  Additionally, to the extent possible, VA obtained the relevant evidence and information needed to adjudicate this claim for higher rating for the knee disorder.  Neither the Veteran nor his representative has asserted that VA has failed to comply with 38 C.F.R. § 3.103(c)(2), nor have they identified any prejudice in the conducting of the Board hearing.  Thus, the duties to notify and assist have been met.


Increased rating

The Veteran asserts entitlement to a rating in excess of 20 percent for his right knee condition. 

Disability evaluations are determined by the application of a schedule of ratings, which is based on the average impairment of earning capacity.  Separate diagnostic codes identify the various disabilities.  Each disability must be viewed in relation to its history, with an emphasis on the limitation of activity imposed by the disabling condition.  Medical reports must be interpreted in light of the whole recorded history, and each disability must be considered from the point of view of the veteran working or seeking work.  Where there is a question as to which of two disability evaluations shall be applied, the higher evaluation is to be assigned if the disability picture more nearly approximates the criteria required for that rating.  Otherwise, the lower rating is to be assigned.  See 38 U.S.C.A. § 1155; 38 C.F.R. §§ 4.1, 4.2, 4.7.

While the Veteran's entire history is reviewed when assigning a disability evaluation, 38 C.F.R. § 4.1, where service connection has already been established and an increase in the disability rating is at issue, it is the present level of disability that is of primary concern.  Francisco v. Brown, 7 Vet. App. 55 (1994).  The Court has held that in determining the present level of a disability for any increased evaluation claim, the Board must consider the application of staged ratings.  See Fenderson v. West, 12 Vet. App. 119 (1999); Hart v. Mansfield, 21 Vet. App. 505 (2007).  In other words, where the evidence contains factual findings that demonstrate distinct time periods in which the service-connected disability exhibited diverse symptoms meeting the criteria for different ratings during the course of the appeal, the assignment of staged ratings would be necessary. 

The assignment of a particular diagnostic code is "completely dependent on the facts of a particular case."  See Butts v. Brown, 5 Vet. App. 532, 538 (1993).  One diagnostic code may be more appropriate than another based on such factors as an individual's relevant medical history, the diagnosis and demonstrated symptomatology.  Any change in a diagnostic code by a VA adjudicator must be specifically explained.  See Pernorio v. Derwinski, 2 Vet. App. 625, 629 (1992). 

Disability of the musculoskeletal system is primarily the inability, due to damage or infection in parts of the system, to perform the normal working movements of the body with normal excursion, strength, speed, coordination and endurance.  It is essential that the examination upon which ratings are based adequately portray the anatomical damage, and the functional loss, with respect to all these elements.  The functional loss may be due to absence of part, or all, of the necessary bones, joints and muscles, or associated structures, or to deformity, adhesions, defective innervation, or other pathology, or it may be due to pain, supported by adequate pathology and evidenced by the visible behavior of the claimant undertaking the motion.  Weakness is as important as limitation of motion, and a part that becomes painful on use must be regarded as seriously disabled.  A little used part of the musculoskeletal system may be expected to show evidence of disuse, either through atrophy, the condition of the skin, absence of normal callosity or the like.  38 C.F.R. § 4.40.

Evidence of pain, weakened movement, excess fatigability, or incoordination must be considered in determining the level of associated functional loss in light of 38
 C.F.R. § 4.40, taking into account any part of the musculoskeletal system that becomes painful on use.  DeLuca v. Brown, 8 Vet. App. 202 (1995).  The provisions regarding the avoidance of pyramiding do not forbid consideration of a higher rating based on greater limitation of motion due to pain on use, including flare ups. 38 C.F.R. § 4.14.  The provisions of 38 C.F.R. § 4.40 and 38 C.F.R. § 4.45, however, should only be considered in conjunction with the diagnostic codes predicated on limitation of motion.  Johnson v. Brown, 9 Vet. App. 7 (1996).

The intent of the rating schedule is to recognize painful motion with joint or periarticular pathology as productive of disability.  It is the intention to recognize actually painful, unstable, or malaligned joints, due to healed injury, as entitled to at least the minimum compensable rating for the joint.  38 C.F.R. § 4.59.  With respect to the joints, the factors of disability reside in reductions of their normal excursion of movements in different planes. Inquiry will be directed to these considerations: (a) less movement than normal (due to ankylosis, limitation or blocking, adhesions, tendon-tie-up, contracted scars, etc.); (b) more movement than normal (from flail joint, resections, nonunion of fracture, relaxation of ligaments, etc.); (c) weakened movement (due to muscle injury, disease or injury of peripheral nerves, divided or lengthened tendons, etc.); (d) excess fatigability; (e) incoordination, impaired ability to execute skilled movements smoothly; and (f) pain on movement, swelling, deformity or atrophy of disuse.  Instability of station, disturbance of locomotion, interference with sitting, standing and weight- bearing are related considerations. 38 C.F.R. § 4.45.  For the purpose of rating disability from arthritis, the spine is considered a major joint.  38 C.F.R. § 4.45.

The General Rating Formula for Diseases and Injuries of the knee are governed under 38 C.F.R. 4.71a.  The Veteran's right knee condition has been currently assigned a 20 percent disability rating under Diagnostic Code (DC) 5024.  Tenosynovitis, DC 5024, is rated as degenerative arthritis under DC 5003, as described below, which in turn is evaluated on the basis of limitation of motion under the appropriate diagnostic codes for the specific joint involved.  See DCs 5260, 5261 below.  

Traumatic arthritis will be rated as degenerative arthritis.  DC 5010.  Degenerative arthritis established by X-ray findings will be rated on the basis of limitation of motion under the appropriate DCs for the specific joint or joints involved.  When, however, the limitation of motion of the specific joint or joints involved is noncompensable under the appropriate DCs, a 10 percent evaluation is assignable each such major joint or group of minor joints affected by limitation of motion, to be combined, not added, under DC 5003.  Limitation of motion must be objectively confirmed by findings such as swelling, muscle spasm, or satisfactory evidence of painful motion.  DC 5003.  

Limitation of motion of the knee is rated under DC 5260 and 5261.  Normal range of motion of the knee is to 0 degrees extension and to 140 degrees flexion.  See 38 C.F.R. § 4.71a, Plate II.

Under DC 5260, a 10 percent disability rating is warranted for flexion limited to 45 degrees.  A 20 percent disability rating is assigned for flexion limited to 30 degrees; and a 30 percent disability rating is assigned for flexion limited to 15 degrees.  

Under DC 5261, a 10 percent disability rating is warranted for extension limited to 10 degrees.  A 20 percent disability rating is assigned for extension limited to 15 degrees.  A 30 percent disability rating is assigned for extension limited to 20 degrees.  A 40 percent disability rating is assigned for extension limited to 30 degrees; and a 50 percent disability rating is assigned for extension limited to 45 degrees.  

In addition, separate ratings may be assigned for compensable limitation of both flexion and extension.  See VAOPGCPREC 09-04 (separate ratings may be granted based on limitation of flexion (DC 5260) and limitation of extension (DC5261) of the same knee joint). 

DC 5257 provides for the assignment of a 10 percent rating when there is slight recurrent subluxation or lateral instability of a knee; a 20 percent rating when there is moderate recurrent subluxation or lateral instability; and a 30 percent evaluation for severe knee impairment with recurrent subluxation or lateral instability.  Id.  

The Board observes that the words "slight," "moderate," and "severe" as used in the various DCs are not defined in the VA Schedule for Rating Disabilities.  Rather than applying a mechanical formula, the Board must evaluate all of the evidence, to the end that its decisions are "equitable and just."  38 C.F.R. § 4.6.

The VA General Counsel has held that a veteran who has arthritis and instability of the knee may be rated separately under DCs 5003 and 5257.  See VAOPGCPREC 23-97 (1997); VAOPGCPREC 9-98 (1998).  In VAOPGCPREC 9-98 (1998), the VA General Counsel explained that when a Veteran has a knee disability evaluated under DC 5257, to warrant a separate rating for arthritis based on X-ray findings, the limitation of motion need not be compensable under DC 5260 or 5261; rather, such limited motion must at least meet the criteria for a zero-percent rating.  64 Fed. Reg. 52,376 (1999).  A separate rating for arthritis (in addition to DC 5257) could instead be based on X-ray findings and painful motion under 38 C.F.R. § 4.59.  See Lichtenfels v. Derwinski, 1 Vet. App. 484, 488 (1991).  

Under DC 5258, dislocation of the semilunar cartilage of the knee with frequent episodes of "locking," pain and effusion into the joint warrants a 20 percent evaluation. 

Under DC 5259, symptoms due to the removal of the semilunar cartilage of either knee warrant a 10 percent rating.		

Given the relevant evidence, the Veteran does not warrant a disability rating in excess of 20 percent for his service-connected right knee condition.

By way of history, the Veteran filed a claim of entitlement to convalescence in June 2006.  The RO granted a 100 percent convalescence rating from May 19, 2006 through July 1, 2006, and determined the Veteran was entitled to a rating of 20 percent thereafter.  

Prior to the Veteran's right knee surgery, VA treatment records reflect a diagnosis of right knee arthralgia and right patellar bursitis.  See e.g., March 27, 2006 VA treatment record.  The Veteran had a right knee arthroscopy with chondroplasty, lateral partial meniscectomy and foreign body removal in May 2006.  The final diagnosis upon discharge from the surgery was a right knee meniscal tear with degenerative joint disease.  VA treatment records reflect subsequent outpatient therapy and routine follow ups regarding his knee.  July through August 2006 records reflect the Veteran had some pain with effusion, swelling, crepitus at full extension, some complaints of "giving out," no tenderness to palpation, and no erythema.  See e.g., July 19, 2006 and August 2, 2006 VA treatment records.  
 
The Veteran was scheduled for a VA orthopedic examination of the knee in June 2006; however, the Veteran was several weeks post-operative from a right knee arthroscopy with chondroplasty and partial lateral meniscectomy.  The Veteran had moderate pain which would interfere with the examination in arriving at a diagnosis and it was recommended an examination be conducted in three months.  

The Veteran was afforded a VA knee examination in March 2007.  The Board notes the examination was not conducted with a review of the claims file.  The Veteran reported right knee pain on a daily basis, largely anterior and occasionally medial.  The pain was generally level 3 out of 10 but sometimes was 6 out of 10 with increased physical activity.  He reported daily stiffness which was exacerbated by sitting for 60 minutes.  Stair climbing increased pain.  Pain and stiffness occurred after 30 minutes of a car ride and pain occurred after walking one half blocks.  Episodes of instability occurred roughly two to three times per month.  Swelling occurred one to two times per month.  He had intermittent clicking and popping but there was no locking or flare-ups.  He reported improvement from his May 2006 surgery.  The Veteran wore an unloader brace and lateral heel wedges with no improvement.  He took medication in the past with no improvement and no longer took medication.  Routine activities of daily living were not compromised by the knee condition.  He worked as a legal clerk (a sedentary position) and experienced knee pain after one hour of sitting at his desk which necessitated a position change to relieve the pain.  There was no absenteeism due to knee pain.  He did not participate in recreational sports.   

The March 2007 VA examiner reported objective findings regarding the right knee.   Range of motion testing found flexion from 0 to 135 degrees.  Active equaled passive.  The motion arc was not painful.  The Veteran was asked to perform three squats.  He experienced pain in his right knee during the first squat but pain did not increase with additional repetitions.  Range of motion was not altered.  Weakness and incoordination were not factors.  He did not experience flare-ups.  The VA examiner noted that any additional limitation of motion expressed in degrees which may or may not occur during a typical work day could not be addressed without resorting to speculation.  The Veteran had no limp in his gait but shifted his weight from side to side in a pain avoidance pattern.  There was no unusual shoe wear or plantar callosities.  The alignment was noted as mild varus with no valgus or recurvatum.  The right knee had well-healed arthroscopic portals.  The right knee was mildly inflamed.  There was no effusion.  Patella tracks were normal without tilt, patellar glide was one quadrant and the patellar tilt test was normal.  Q-angle was within normal limits.  J sign was negative.  Medial patellar facet was tender.  The patellar grind test was positive (pain and crepitation).  Nonreproducible, diffuse medial joint line tenderness was present.  McMurray, Apley, anterior drawer and Lachman reflex testings were all negative.  Posterior drawer and dial test were normal.  There was no pivot shift.  Varus and valgus stress was stable at 00.  Medial instability was 1+ in 300 of flexion.  Quadriceps strength was 5/5 with no thigh atrophy.  There was no ankylosis and leg lengths were equal.  X-rays were obtained and indicated degenerative changes primarily in the patellofemoral compartment bilaterally, right greater than left.  There were minor degenerative changes involving the medial compartments bilaterally.  Lateral compartments were well preserved.  There were no loose bodies.  Patellar tracking was essentially within normal limits.  X-rays from 2001 were reviewed and revealed similar degenerative changes as those at the time of the examination.  

The March 2007 diagnosis was bilateral chondromalacia of the knee which primarily affected the patellofemoral joint.  The right knee was more affected than the left.  The diagnosis was based on the review of the right knee operative report, the finding of the history and physical examination.  Clinically, the distinction between advanced chondromalacia and arthritis tended to blur.  Episodes of "instability" the Veteran reported were related to pain and did not reflect true knee instability (significant ligamentous injury).  The Veteran did not have patellar tendinitis.  There was no way to tell if the Veteran had infrapatellar bursitis on previous examinations.  The degenerative condition of the knees were sufficient to account for his symptoms at the time of examination.  The Veteran could be improved with ongoing medical management for the condition.  

VA treatment records reflect varying knee symptoms.  For example, in an August 2007 record the Veteran reported his knee was stable with no complaints.  In contrast, a record from October 2008 reflects the Veteran presented with complaints of right knee pain and a "grinding noise."  An X-ray indicated the Veteran had moderate degenerative joint disease with medial and petafemoral joint space narrowing.  The Veteran was assessed with right knee pain and bi-compartmental degenerative joint disease of the right knee.  The Veteran was fitted for a medial compartment unloader knee brace in October 2008.

The Veteran was afforded a right knee and spine VA examination in June 2010.  The Board notes the VA examination was conducted without a review of the claims file.  The Veteran provided a history of his military experience and right knee surgery in 2006.  The Veteran complained of pain and stated he had episodes of swelling.  Patellofemoral pain was increasing.  Examination of the right knee revealed no history of injury to the knee itself.  Range of motion was from 0 to 120 degrees without painful limitation.  There was no capsular thickening or joint swelling.  Collateral and cruciate ligaments were intact.  McMurray sign was negative.  There was no rotary instability.  Sensory and motor systems were intact.  There was no additional functional impairment due to pain, weakness, fatigability, incoordination, or flare-up.  No assistive devices were in place.  There were no incapacitating episodes or radiation of pain and no neurological findings or effect on the usual occupation or daily activity.  The diagnosis was degenerative joint disease of the right knee, patellofemoral syndrome post-arthrotomy.  The X-ray showed degenerative joint disease changes with narrowing in the medial compartment.  

VA treatment records from 2010 through 2011 indicated that the Veteran received failed hyalgan injections and oral pain medications for the right knee.  X-rays showed tricompartmental arthritis.  The orthopedic physician detailed that the next course of action was continued steroid injections and non-operative treatment versus a total knee arthroplastly.  The patient was young for a total knee arthroplasty and it was not recommended given his young age.  It was noted that however, if the pain became lifestyle limiting he may have to consider the total knee arthroplasty despite his age.    

The Veteran testified at an April 2011 Board hearing and claimed his knee condition had progressively been getting worse.  The Veteran reported his VA treatment and discussion of a total knee replacement, detailed above.  The Veteran reported his knees cracked when he walked and walking was hard.  He did not use assistive devices because they did not work.  

The Veteran was afforded a VA knee examination in November 2012 due to his assertion of worsening.  The Veteran was diagnosed with degenerative arthritis of the right knee.  He reported chronic symptoms.  He experienced intermittent anterior knee pain on average two days per week.  Pain was a dull ache and reached level 6 in 10 intensity.  Pain increased with kneeling, squatting and stairs.  He had intermittent stiffness.  He denied swelling.  There were equivocal mechanical symptoms without locking.  There were no instability symptoms.  He took medication with improvement.  He did not use a knee brace and had no recent surgery.  He again reported that improvement followed his 2006 right knee surgery.  Walking and standing was unlimited by his knee condition.  Activities of daily living were not compromised.  He had difficulty/knee pain when lifting greater than 70 pounds.  His overall job performance with not compromised.  Symptoms fluctuated but were relatively consistent and he did not experience flare-ups.

The November 2012 VA examiner reported objective findings regarding the right knee.  Range of motion testing resulted in right knee flexion from 0 to 120 degrees.  There was objective painful motion at 120 degrees.  There was no limitation of extension.  Upon repetitive use testing there was no change in the limitation of motion.  Functional loss in the right knee included less movement than normal and pain on movement.  There was no tenderness or pain to palpation for joint line or soft tissues.  Right knee flexion strength testing was 5/5.  Joint stability testing was normal for anterior stability, posterior instability and medial/lateral instability.  There were no shin splints (medial tibial stress syndrome), stress fracture, chronic exertional compartment syndrome or any other tibial and/or fibial impairment.  The Veteran had a current meniscus condition with no symptoms such as frequent episodes of joint locking, pain or effusion.  Although the Veteran had a meniscectomy, there were no residual signs and/or symptoms.  The Veteran had scars that were not painful or unstable and were smaller than 6 inches.  The Veteran had a reciprocal heel-to-toe gait without limp and he ambulated without assistance.  There was a well-healed arthroscopic portal with no soft tissue swelling or inflammation.  There was no atrophy.  Patellar compression testing elicited crepitations without pain and the patellar inhibition test was positive. There was no X-ray evidence of patellar subluxation or dislocation.  X-rays from VA treatment records in 2011 were reviewed and the pertinent findings were degenerative changes primarily involving the patellofemoral and medial compartments.  There were no loose bodies.  The impact of the knee condition was difficulty lifting greater than 70 pounds due to right knee condition.  However, the Veteran's job performance was not compromised.  Degenerative arthritis could be attributed to the Veteran's symptoms.  The VA examiner opined that if symptoms progressed with time the Veteran could require a total knee arthoplasty but it was not indicated at the present time.  

As noted above, the Veteran asserts he is entitled to a rating in excess of 20 percent for his right knee condition which currently rated under DC 5024 based on limitation of flexion through DCs 5003, 5260.  

The Board finds that a rating in excess of 20 percent is not warranted for the Veteran's right knee under DC 5260 for limitation of flexion.  Throughout the appeal period, the Veteran's flexion was at worst, to 120 degrees.  The March 2007 examiner found the Veteran's flexion was to 135 degrees with no change upon repetition.  The June 2010 and the November 2012 VA examiners found flexion was to 120 degrees, also unchanged upon repetition.  There is no lay or medical evidence that suggests flexion is limited to greater than 15 degrees which is needed to warrant a 30 percent disability rating.  Accordingly, the Veteran has not indicated and the evidence does not show that he has a limitation of flexion to warrant a higher rating.  

The Board finds that the Veteran is not entitled to a rating under DC 5261 for limitation of extension.  During all three VA examinations the Veteran has had extension to 0 degrees.  Therefore, the Veteran is not entitled to a separate rating under DC 5261.  

The Board has also considered the effect of pain and weakness in evaluating the Veteran's disabilities.  38 C.F.R. §§ 4.40, 4.45; DeLuca v. Brown, 8 Vet. App. 202 (1995).  The evidence reflected that though there was objective evidence of pain on repetition; there were no additional limitations on functionality.  Although the Board is required to consider the effect of pain when making a rating determination, which has been done in this case, it is important to emphasize that the rating schedule does not provide a separate rating for pain.  See Spurgeon v. Brown, 10 Vet. App. 194 (1997).  Thus, even when considering the Veteran's complaints of pain, the criteria for higher ratings based on the Veteran's range of motion is not approximated and a higher evaluation is not warranted on this basis. 

The Board notes the Veteran's complaints of instability, "giving way" and that he has used assistive devices such as braces, which have reportedly not been beneficial.  However, objective findings do not support a finding of even slight instability or recurrent subluxation.  Notably, the March 2007 VA examiner specifically explained that the episodes of "instability" the Veteran reported were related to pain and did not reflect true knee instability (significant ligamentous injury).  Further, the June 2010 VA examiner noted there was no rotatory instability and the November 2012 VA examiner indicated joint stability testing was normal, as detailed above.  The Board places greater weight on the objective findings of multiple medical professionals.  Accordingly, a rating for instability is not warranted under DC 5257.

In reaching the above conclusions with respect to the Veteran's increased rating claim, the Board has not overlooked the Veteran's statements with regard to the severity of his right knee disability.  The Veteran is competent to report on factual matters of which he had firsthand knowledge, e.g., experiencing pain, giving out, swelling, and stiffness, and the Board finds that the Veteran's reports have been credible.  See Washington v. Nicholson, 19 Vet. App. 362, 368 (2005).  However, the Board has considered the Veteran's reports along with findings from the medical evidence and finds the Veteran's degree of functional loss is contemplated by the 20 percent disability rating.  

No higher or alternative rating under a different DC can be applied for the timeframe on appeal.  In this regard, the Board recognizes that there are symptoms of semilunar cartilage problems as contemplated by DC 5258 and 5259 including frequent pain and some effusion.  However, the VA General Counsel explained in VAOPGCPREC 9-98 (August 14, 1998), that removal of semilunar cartilage may result in complications producing loss of motion, and consequently, DC 5259 contemplates limitation of motion as a symptom so as to warrant consideration of the holding in Deluca.  Therefore, to award the Veteran a disability rating based on limitation of motion (Codes 5260 and/or 5261) and a separate disability rating under DC 5259 would violate 38 C.F.R. § 4.14 and the rule against pyramiding as these codes both contemplate limitation of motion.  Based on the reasoning expressed in that opinion and the nature of the disabilities to which these codes apply, the Board believes that DC 5258, contemplates limitation of motion; thus, to assign a separate disability rating under DC 5258 would also violate the rule against pyramiding.  See 38 C.F.R. § 4.14.  Further, alternative ratings under DCs 5258 or 5259 would not result in a rating above 20 percent as currently afforded under DC 5260 for limitation of flexion. 

The Board has also considered whether the Veteran is entitled to a separate rating for his scar, but finds that the Veteran's scar does not meet the requirement for a compensable evaluation and as such do not warrant a separate rating.  See 38 C.F.R. § 4.118, DC 7800-7805.  The Board has considered all potentially applicable provisions of 38 C.F.R. parts 3 and 4.

There has not been medical evidence of ankylosis or genu recurvatum, at any time during the claim.  Therefore, DC 5256 and 5263 are not for application in this case.  Further, the Veteran has not had any tibial and/or fibular impairment.  Thus, the Veteran is not entitled to a rating for impairment of tibia or fibula under DC 5262.

Based upon the guidance of the Court in Hart, the Board has considered whether a staged rating is appropriate.  However, in the present case, the Veteran's symptoms remained constant throughout the course of the period on appeal and as such staged ratings are not warranted. 

As the preponderance of the evidence is against the claim for an increased rating, the benefit-of-the-doubt rule does not apply, and the claim must be denied.  38 U.S.C.A. § 5107(b); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

Extraschedular Considerations

The Board has also considered whether the Veteran is entitled to a greater level of compensation on an extraschedular basis.  Ordinarily, the VA Schedule will apply unless there are exceptional or unusual factors which would render application of the schedule impractical.  See Fisher v. Principi, 4 Vet. App. 57, 60 (1993).

According to the regulation, an extraschedular disability rating is warranted based upon a finding that the case presents such an exceptional or unusual disability picture with such related factors as marked interference with employment or frequent periods of hospitalization that would render impractical the application of the regular schedular standards.  See 38 C.F.R. § 3.321(b) (1).  An exceptional case is said to include such factors as marked interference with employment or frequent periods of hospitalization as to render impracticable the application of the regular schedular standards.  See Fanning v. Brown, 4 Vet. App. 225, 229 (1993).

Under Thun v. Peake, 22 Vet App 111 (2008), there is a three-step inquiry for determining whether a veteran is entitled to an extraschedular rating.  First, the Board must determine whether the evidence presents such an exceptional disability picture that the available schedular evaluations for that service-connected disability are inadequate.  Second, if the schedular evaluation does not contemplate the Veteran's level of disability and symptomatology and is found inadequate, the Board must determine whether the Veteran's disability picture exhibits other related factors such as those provided by the regulation as "governing norms."  Third, if the rating schedule is inadequate to evaluate a veteran's disability picture and that picture has attendant thereto related factors such as marked interference with employment or frequent periods of hospitalization, then the case must be referred to the Under Secretary for Benefits or the Director of the Compensation and Pension Service to determine whether, to accord justice, the Veteran's disability picture requires the assignment of an extraschedular rating.

With respect to the first prong of Thun, the evidence in this case does not show such an exceptional disability picture that the available schedular evaluations for the service-connected disability is inadequate.  A comparison between the level of severity and symptomatology of the Veteran's right knee disability with the established criteria shows that the rating criteria reasonably describe the Veteran's disability levels and symptomatology.  The Veteran's complaints of pain and limited motion are specifically contemplated in the criteria for evaluating knee disabilities.  The criteria practicably represent the average impairment in earning capacity resulting from the Veteran's disability.  See 38 C.F.R. § 4.1. 

In short, the rating criteria reasonably describe the Veteran's disability level and symptomatology.  The Board, therefore, has determined that referral of this case for extraschedular consideration pursuant to 38 C.F.R. 3.321(b) (1) is not warranted.


ORDER

Entitlement to a rating in excess of 20 percent for a right knee disability is denied.



____________________________________________
LANA K. JENG
Acting Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


